Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 07/15/2022 is acknowledged.  The traversal is on the ground(s) that examiner has not shown that there is an undue burden to search the subject matter of all the claims together.  This is not found persuasive because the Office Action dated 05/24/2022 has indicated that the inventions require a different field of search such as CPC classifications and the strategies for searching for particles are different from searching the methods of particles. Therefore, there is an undue burden to search the different inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Magneto-Fluorescent Core-Shell Supernanoparticles”, Nature Communications, 5, Article number: 5093, published 2014) in view of Earhart et al. (“Synthesis of Carbohydrate-Conjugated Nanoparticles and Quantum Dots”, Langmuir, 2008, vol. 24, pgs. 6215-6219).
	Chen teaches magneto-fluorescent particles and a simple approach for co-assembling magnetic nanoparticles with fluorescent quantum dots to form colloidal magneto-fluorescent supernanoparticles (see abstract). Chen further teaches that these supernanoparticles exhibit a superstructure consisting of a close-packed magnetic nanoparticle ‘core’, which is fully surrounded by a ‘shell’ of fluorescent quantum dots (see abstract). Chen teaches CdSe-CdS QDs and superparamagnetic Fe3O4 MNPs were used to demonstrate the formation of multifunctional magneto-fluorescent SPs (supernanoparticles) and was injected into a poly(vinylpyrrolidone) (PVP) ethylene glycol (EG) solution and after PVP-stabilized SPs were isolated (see pg. 2, left col., Results and Discussion; and Fig. 1A), which would read on a core that is responsive to a magnetic field, a quantum dot, a second polymer over-coating and wherein the second polymer being chemically modified to bind quantum dots.
	Chen does not specifically teach a first polymer coating surrounding the core and the first polymer being chemically modified to bind quantum dots.
	Earhart teaches nanoparticles-based probes are emerging as alternatives to molecular probes due to their various advantages, such as bright and tunable optical property, enhanced chemical and photochemical stability, and ease of introduction of multifunctionality (see abstract). Earhart further teaches nanoparticles of Fe3O4 and ZnS-CdSe (i.e., QD) were synthesized and functionalized with dextran (see abstract; pg. 6216, left col., para. 1); and Fig. 1). Earhart teaches that with the dextran coating, increased colloidal stability could be achieved and the high water solubility of dextran enhanced the water solubility of the nanoparticles (pg. 6217, left col. bottom of last para.). Earhart teaches that the surface of the dextran-modified nanoparticles was still positively charged due to the presence of secondary amines and the presence of some primary amines even after the dextran coating (see pg. 6217, right col., para. 1). Earhart teaches that the nanoparticles are robust and biochemically active (see pg. 6219, conclusion). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have coated the iron oxide nanoparticle core as taught by Chen with a polymer as taught by Earhart for the assemble of quantum dot shell because Earhart teaches that polymer coated on iron oxide nanoparticles enhances stability and ease of introduction to multifunctionality. Furthermore, the person of ordinary skill would have coated the iron oxide nanoparticle core with a polymer prior to quantum dots because it has also been recognized by Chen that polymer encapsulation provides assembly of nanoparticles.   
	The person would have a reasonable expectation of success in using a polymer to coat the iron oxide nanoparticle core prior to adding the quantum dot shell because it has been recognized by Chen and Earhart to use polymers to coat nanoparticles for a multifunctional nanoparticle.
	With regard to claim 2, Chen teaches QDs and MNPs (magnetic nanoparticles) were mixed and transferred to an aqueous solution (see pg. 2, left col., Results and Discussion).
	With regard to claims 3-4, Chen teaches superparamagnetic Fe3O4 MNPs (see pg. 2, left col., Results and Discussion; and Fig. 1).
	With regard to claim 5, Chen does not explicitly teach non-covalent binding.  Chen does teach that PVP polymer encapsulated the quantum dots. Therefore, it would have been obvious that the polymer provides an electrostatic interaction with the quantum dot for encapsulation.  
	With regard to claim 6, even though Chen teaches poly(vinylpyrrolidone) (PVP) ethylene glycol (EG) coating the quantum dots, Chen does not teach the first polymer is a PEG derivative or dextran.  Earhart teaches nanoparticles of Fe3O4 and ZnS-CdSe (i.e., QD) were synthesized and functionalized with dextran (see abstract; pg. 6216, left col., para. 1); and Fig. 1). Earhart teaches that with the dextran coating, increased colloidal stability could be achieved and the high water solubility of dextran enhanced the water solubility of the nanoparticles (pg. 6217, left col. bottom of last para.). Therefore, it would have been obvious to the person of ordinary skill in the art to have coated the core with poly(vinylpyrrolidone) (PVP) ethylene glycol (EG) because PVP/EG binds to quantum dots. Furthermore, it would also be obvious to have coated Chen’s core with dextran because Earhart teaches that dextran provides stability to iron oxide nanoparticles in solution.
	With regard to claim 7, Chen does not teach that the first and second polymers are the same and/or the first and second polymers are dextran. It would have been obvious to have coated the Chen’s core with PVP/EG polymer because the polymer is already binding to quantum dots. In addition, it would also be obvious to have replaced PVP/EG with dextran to encapsulate first the core and then the quantum dots because Earhart teaches that dextran provides stability to nanoparticles in solution.
	With regard to claim 8, Chen does not teach the first and second polymers are chemically modified to include a functional group that binds to quantum dots. Earhart teaches that dextran is modifiable to bind to nanoparticles. Earhart further teaches that functional groups such as thiols are used with quantum dots and iron oxide nanoparticles. Therefore, it would have been obvious to have functionalized the polymers to bind to the nanoparticles. 
	With regard to claim 9, Chen does not teach first polymer is cross-linked prior to being chemically modified to bind to the quantum dots. Earhart teaches cross-linked shell that protects the core nanoparticle (see pg. 6216, left col., para. 1). Therefore, it would have been obvious to have coated dextran polymer of Earhart because dextran provides stability to nanoparticles in solution.
	With regard to claim 10, Chen teaches CdSe-CdS QDs (see pg. 2, left col., Results and Discussion; and Fig. 1A),
	With regard to claim 11, Chen teaches the quantum dots are ligand stabilized by PVP polymer (see Fig. 1A).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Earhart et al. as applied to claim 1 above, and further in view of Cantor et al. (US2013/0230858A1, published 09/05/2013).
Chen and Earhart do not teach a bispecific antibody complex comprising an antibody that binds to the second polymer. 
Cantor teaches that a variety of antibodies are available to be generated by the artisan to use as a specific binding agent and the antibodies can be bispecific versions (see para. [0077]). Cantor teaches binding agent can be linked directly or indirectly to a solid support or substrate such as quantum dots or coated beads or particles (see para. [0079]). Cantor teaches that the solid support or substrate may be coated using chemically-derivatized coatings including polymers, such as dextran (see bottom of para. [0079]). 
It would have been obvious to have attached the magneto-fluorescent particles of Chen and Earhart with bispecific antibodies of Cantor because these antibodies can be assembled onto the quantum dots for a specific detection. One would have a reasonable expectation of success in using antibodies on quantum dots because it has been art-recognized that solid supports can be coated with dextran. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641